 In the Matter ofARMOUR&COMPANYandLOCAL # 566, AMALGAMATEDMEATCUTTERS ANDBUTCHER WORKMEN OF NORTH AMERICACase No. R-1,58.Decided October 24, 1939Meat Packing Industry-Investigation of Representatives:controversy con-cerning representation of employees:employer questions majority of petitioningunion ; rival organizations ; controversy as to appropriateunits-Contract:oralagreement for recognition only does not preclude investigation and certificationof representatives-UnitsAppropriate for Collective Bargaining:craft or plant:elections to determine;single election among all employees in motive-power de-partment requested by craft unions refused where said unions maintain separateorganizations with mutually exclusive jurisdictions;separate unit of firemen,coal passers,and laborers in motive-power department if election shows theseemployees desire it;separate unit of engineers and brine men in motive-powerdepartment if election shows these employees desire it ; unit composed of all otherproduction and maintenance employees including livestock drivers, but excludingforemen, assistant foremen, salesmen,teamsters,clerical and office employees,policemen or watchmen,box pullers,supervisory employees,and steady-timecheckers-ElectionsOrderedMr. StephenM. Reynolds,for the Board.Mr. Walter C. Kirk,of Chicago,Ill., for the Company.Mr. E. W.Jimerson,of East St. Louis, Ill., for the Amalgamated.M^. JohnJ. Brownlee,of Chicago,Ill., for the United.Mr. WilliamH. Blake,of Peoria, Ill., for the Firemen & Oilers andfor the Engineers.Mr.Robert F. Koretz,of counsel to the Board.DECISIONANDDIRECTIONS OF ELECTIONSSTATEMENTOF THE CASEOn June 12, 1939, Local # 566, Amalgamated Meat Cutters andButcher Workmen of North America, herein called the Amalgamated,filed with the Regional Director for the Thirteenth Region (Chicago,Illinois)a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Armour & Com-pany, Peoria, Illinois, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section16 N. L. R. B., No. 38.334 ARMOUR & COMPANY3359. (c) of the National Labor Relations Act, 49 Stat. 449, herein calledtheAct.On July 14, 1939, the. National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On July 20, 1939, the Acting Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe Amalgamated, and upon United Packinghouse Workers of Amer-ica of Packinghouse Workers Organizing Committee, herein calledtheUnited, a labor organization claiming to represent employeesdirectly affected by the investigation.On July 27, 1939, the ActingRegional Director granted a petition, dated July 25, 1939,- filed withhim by the United to intervene as a party.On August 3, 1939, duringthe hearing, the Trial Examiner granted a joint motion to interveneas parties filed on that date by International Brotherhood of Firemen& Oilers, Local No. 8, herein called the Firemen & Oilers, and Inter-national Brotherhood of Operating Engineers; Local No. 8, hereincalled the Engineers, labor organizations claiming to represent certainemployees in the unit claimed by the United in its motion to interveneto be appropriate.Pursuant to the notice, a hearing was held on August 3, 1939, atPeoria, Illinois, before Thomas H. Kennedy, the Trial Examiner dulydesignated by the Board.The Board and the Company were repre-sented by counsel; the Amalgamated, the United, the Firemen & Oil ers,and the Engineers were represented by duly authorized representa-tives.All participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing, the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial. errorswere committed.The rulings are hereby affirmed.At the close ofthe hearing, the Company moved to dismiss the United's petition tointervene in the proceedings.The Trial Examiner made no rulingon the motion.For reasons sufficiently appearing hereinafter thismotion is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYArmour & Company, an Illinois corporation,- directly and throughsubsidiaries, operates approximately 30 meat-packing plants located 336DECISIONS OF'. NATIONAL LABOR RELATIONS BOARDin some 23 States and' about 300 'wholesale meat-distributing housesknown as branch houses throughout the United States. ThroughArmour & Company of Delaware, a Delaware corporation which is asubsidiary of, and is controlled in its operations by, the Illinois cor-poration, Armour & Company operates a packing plant at Peoria,Illinois, herein called the Peoria plant.During the fiscal year endingOctober 31, 1938, over 186,000 animals, having a value of approxi-mately $4,400,000, were purchased and slaughtered at, the Peoria planet.About 10 per cent of this livestock originated in .States; other thanIllinois and was either purchased from commission men doing businessin the stockyards at Peoria or purchased. elsewhere and shippeddirectly to the Peoria plant.Approximately 13 per cent of the prod-ucts of the plant are shipped to points outside the State of Illinois.Delivery of fresh meat and other perishable products is effected bymeans of refrigerator cars and trucks.A considerable portion of theoutput of the plant is shipped to wholesale branch distributing housesof Armour & Company in other cities.Approximately 315 employees, excluding office workers, are em-ployed at the Peoria plant.II,THE ORGANIZATIONS INVOLVEDLocal #566, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, chartered by Amalgamated Meat Cutters and ButcherWorkmen of North America, a labor organization affiliated with theAmerican Federation of Labor, admits to membership employees atthe Peoria plant.United Packinghouse Workers of America of Packinghouse Work-ersOrganizing Committee, a labor organization affiliated with theCongress of Industrial Organization, also admits to membershipemployees at the Peoria plant.International Brotherhood of Firemen & Oilers, Local No. 8, affili-ated with the American Federation of Labor, is a labor organizationadmitting to membership the firemen, coal passers, and laborers em-ployed at the Peoria plant in the motive-power department.International Brotherhood of Operating Engineers, Local No. 8,affiliated with the American Federation of Labor, is a labor organi-zation admitting to membership the engineers and brine men em-ployed at the Peoria plant in the motive-power department.III.THE QUESTION CONCERNING REPRESENTATIONAccording to the testimony of John M. Borger, superintendent of.the Peoria plant, and of William H. Blake, who had representedthe Firemen & Oilers in negotiations' with Borger, the managementhas dealt with the Firemen & Oilers and the Engineers as the repre- ARMOUR c. COMPANY337sentatives of employees in the motive-power department for approxi-mately 18 months.Both Borger and Blake testified that early inJune 1939, an oral agreement was made with these organizationsand that there had been a prior oral agreement, the nature of which_was not made clear.After stating generally that the recent agree-ment covered wages, hours, and working conditions, Borger, on cross-examination, testified that no contract had been entered into, and,upon the advice of counsel, declined to. answer further questions asto the terms of the alleged agreement.We should not be inclinedto credit Borger's testimony under these' circumstances, but we thinkthat, in any event, his examination sufficiently discloses that there isatmost a "working agreement" which provides that the Companywill recognize the Firemen & Oilers and the Engineers as the repre-sentatives of employees in the motive-power department.This con-clusion is corroborated by the testimony of Blake, who according toBorger, had negotiated the agreement together with Robison of theEngineers.Blake testified that the agreement, which he said was for1.year. "is one of recognition," and gave no testimony as to anyother terms.'Such an agreement for recognition only cannotparticularly in view of Borger's admission that the Firemen & Oilersand the Engineers had sought a written agreement in June-pre-elude an investigation and certification of representatives for thepurposes of collective bargaining.2In March and April 1939, the United and the Amalgamated began.organizational campaigns among the Company's employees. In May1939, the Amalgamated asked for recognition as bargaining repre-sentative for employees and submitted a proposed contract. Subse-quently, the Company advised the Amalgamated that this organza-t,ionwould not be recognized until it was certified by the Board.About 3 weeks prior to the hearing on the petition filed by the Amal-gamated, certain employees who had become members of the Unitedmet and voted to set up a local to be chartered by the United, andat a meeting held on July 27, 1939, they elected ^ officers and voted toapply for a charter.As stated above, the petition of the United,dated July 25, 1939, for leave to intervene was granted by the ActingRegional Director on July 27, 1939.Although the United has notsought to bargain with the Company, it claims that it has been desig-nated as bargaining representative by a majority of the Company's'In considering the effect of the "working agreement" upon the question concerningrepresentation, we have followed the terminology of Borger and Blake.However, the factthat these negotiations were carried on by Blake for the Firemen & Oilers, and by Robisonfor the Engineers, as stated in Section V,infra,leads us to the conclusion that the so-calledagreement was, at most, an understanding that these labor organizations would be treatedwith as representing the employees within their jurisdictions.2 CompareMatter ofSe.issManufacturing CompanyandCommittee for IndustrialOrganization, 7 N.L. R. B. 481. 338DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees in the unit which it asserts is appropriate for the purposesof collective bargaining, and, as stated in Section V below, is not inagreement with either the Amalgamated or the Firemen & Oilers andthe Engineers as to the appropriate unit.As also stated above, the Company moved at the close of the hearingto dismiss the petition of the United to intervene.The Company con-tended, in effect, that no question concerning representation might beurged by the United in the absence- of proof of authorization by em-ployees of the Company to the United to file the petition.The con-tention is not one which may be urged by an employer.aWe find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Amalgamated contends that all the production and maintenanceemployees of the Company, including livestock drivers and steady-time checkers, but excluding foremen, assistant foremen, salesmen,teamsters, clerical and office employees, policemen or watchmen, boxpullers, supervisory employees, and the employees in the motive-powerdepartment, constitute a unit appropriate for the purposes of collec-tive bargaining.The United differs in its contentionas tothe appro-priate unit in that it would exclude livestock drivers and steady-timecheckers, and include the employees in the motive-power department.The Company desires the inclusion in the unit of box pullers and live-stock drivers and maintains a neutral position concerning the employ-ees in the motive-power department.The Firemen & Oilers and theEngineers urge a single and separate unit for employees in the motive-power department.Employees in the Motive-Power Department.The Company's payroll for the pay-roll period ending July 29, 1939, which was introducedinto evidence, discloses that there are 15 employees in this department:4 coal passers, 4 firemen, 4 engineers, 2 brine men, and 1 laborer.Al-SMatter of The Sorg Paper CompanyandCommittee for Industrial Organization,8 N. L. R. B. 657. ARMOUR & COMPANY339though a large part of their work is performed in a separate buildingadjacent to the main-plant building, the coal passers make periodicrounds through the plant to test temperature, and the brine men per-form some of their duties in the main-plant building.The supply ofelectric power, refrigeration, and steam which is used in the plant andwhich is essential to plant operation is dependent upon the continuousfunctioning of this department.The record discloses that the Fire-men & Oilers and the Engineers have bargained frequently with theCompany as the representatives of these employees for a period ofapproximately 18 months. It appears that both a representative ofthe Firemen & Oilers and a representative of the Engineers haveattended these bargaining conferences.Both organizations ask thattheir names be placed jointly on a ballot in the event an election isdirected in which the employees in the motive-power department par-ticipate.However, the Firemen & Oilers and the Engineers havemaintained and propose to continue, their separate identity.Theyhave claimed, and proposed to continue to claim, mutually exclusivejurisdictions 4 over employees in the motive-power department.Un-der all of these circumstances, we find that the engineers and brinemen could appropriately bargain as a separate unit, and that the fire-men, coal passers, and laborers could also bargain as a separate unit.A consideration of all the facts leads us to the further conclusion thatthe employees in the motive-power department could appropriatelybargain as separate units or as part of the industrial unit which will bedefined hereinafter. In similar cases 5 we have held the desires of theemployees to be the determining factor.On this matter, however, therecord is not conclusive.While the Firemen & Oilers and the Engineersclaimed that all of these employees were members of, and had desig-nated one of those unions as their representative, neither offered anydocumentary proof.An organizer for the United testified that a"substantial number" of those employees had designated the United astheir representative; and an organizer for the Amalgamated testifiedthat "eleven or fifteen" of these employees had sought to join theAmalgamated, apparently upon the assumption that it was organizedon a completely industrial basis.Therefore, we are unable to determinethe desires of these employees upon the basis of the evidence introducedat the hearing.Accordingly, upon the results of elections directed4See Section II,supra.5SeeMatter of The GlobeMachineand Stamping Co.andMetal Polishers Union, LocalNo. 3. et al..3 N. L. R. B. 294 ;Natter of Alti.o-Chalmerv Manufacturing CompanyandInternational Union, United Automobile Workers of America, LocalNo. 248, 4 N. L. R. B.159; and subsequent cases, includingMatter of Armour d CompanyandAmalgamatedMeat Cictters and Butcher Workmen of North America, Local No. 61,1, 9N. L. R. B. 1295:Matter of Locke Insulator CorporationandCongress of Industrial Organizations,13N. L. R. B. 615. 340DECISIONS OF NATIONAL LABOR'RELATIONS BOARDbelow will depend the determination of whether these employees willconstitute separate units or will be merged into the industrial unit.Box Pullers.The United and the Amalgamated both desire theexclusionof these workers, while the Company contends that they aremaintenance employees and should, therefore, be included in the indus-.trial unit.At-the request of both labor organizations we shall excludethem from the unit.6LivestockDrivers.The United contends that livestock driversshould be excluded from the unit; the Amalgamated and the Companyurge their inclusion.The Company has three such employees engagedin bringing livestock from the stockyards to the plant, one of whomspends some of his time inside the plant tending hogs.We find thatthese employees are engaged in tasks.closely related to the duties ofother employees performing productionand maintenancework, andwe shall, therefore, include them in the unit.Steady-time Checkers.The United also contends that steady-timecheckers should be excludedfromthe unit, while the Amalgamatedurges their inclusion.Evidence was adduced concerning the duties ofone of such employees, Arthur Hackman, who checks the' numbers ofempty cars that come into the plant for loading and icing, keeps icingrecords, and checks products leaving the plant in cars or trucks. Itthus appears that the work of the steady-time checkers is essentiallyclerical in nature, and we shall, therefore, exclude them from the unit.?Other Employees.In accordance with our previous decisions andat the request of the Company and the labor organizations involved,we shall exclude foremen, assistant foremen, salesmen, teamsters,clerical and office employees, policemen or watchmen, and supervisoryemployees from the unit."We find that all production and maintenance employees of theCompany, including livestock drivers, but excluding foremen, assist-ant foremen, salesmen, teamsters, clerical and office employees, police-men or watchmen, box pullers, supervisory employees, and steady-time checkers, may properly constitute a unit appropriate for thepurposes of collective bargaining which would insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining, and otherwise effectuate the policies of0We have excluded box pullers from an industrial unit inMatter ofArmour&CompanyandUnited Packinghouse Workers,Local Industrial Union No.13 of the PackinghouseWorkers Organizing Committee,affiliatedwith the C. 1.0., 13 N. L. R. B.567.Theduties of such employees are described in footnote 4 therein.7Cf.Matter of *Armour&CompanyandPackinghouse Workers Organizing Committeefor United Packinghouse Workers, Local 347, etc., 8N. L. R. B. 1100.s See,e.g.,Matter of The Cudahy Packing CompanyandUnited Packinghouse Workersof America, Local No. 21. of the Packinghouse Workers Organizing Committee,affiliatedwith.the Congress of Industrial Organizations,13 N. L.R.B. 526;Matter of Armour& CompanyandLocalNo. 54,United Packinghouse Workers of America, of PackinghouseWorkers Organizing Committee,affiliated with theC. I.0., 14 N.L. R. B. 865. ARMOUR & COMPANY341the Act.As indicated above, firemen, coal passers, and laborers inthe motive-power department,and engineers and brine men in themotive-power department may or may not be included in such unit,depending on the results of elections which we shall order.We shalltherefore make no final determination of the appropriate unit pend-ing th'e'electionsto beheld alnong.the.employees in the motive-powerdepartment.VI. THE DETERMINATION OF REPRESENTATIVESThe Company's pay roll for the pay-roll period ending June 29,1939, shows, that there are approximately 271 employees in the indus-trial unit set out above, and 15 employees in the motive-power de-partment.As stated above, in Section V, we are unable to determinethe desires of the employees in the motive-power department on the.basis of the evidence adduced at. the hearing.The Amalgamatedsubmitted 203 authorization cards, which it asserted were signed byemployees in the unit which it claimed to be appropriate.Of thesecards 51 were rejected and 152 were admitted into evidence subjectto the. condition that they be checked against the Company's recordsfor purposes of authentication in the event that the Board shoulddecide to certify representatives without an election.The Unitedclaimed that it had been designated as bargaining representative byapproximately 150 employees in the unit which it claimed appro-priate, but introduced no evidence in support of this claim and con-curred in a request by the Company for an election to determinerepresentatives.Under these circumstances we find that the question concerningrepresentation can best be resolved by means of elections by secretballot.'For the reasons stated above in Section V, we will direct threeseparate elections.One, election shall be conducted among the em-ployees in the industrial unit set out in Section V, hereinafter calledthe industrial unit, to determine whether they desire to be representedby the Amalgamated, or by the United, or by neither.Another elec-tion shall be conducted among the firemen, coal passers, and laborersin the motive-power department to determine whether they desireto be represented by the Firemen & Oilers, or by the United, or byneither.A third election shall be conducted among the engineersand brine men in the motive-power department to determine whetherthey desire to be represented by the Engineers, or by the United, orby neither.eCf.Matter of The Cudahy Packing CompanyandUnited PackinghouseWorkersofAmerica,Local No.21, ofthe Packinghouse WorkersOrganizingCommittee,affiliated withthe Congress of Industrial organizations,13 N. L.R. B. 526. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf a majority of the employees in any of the,groups mentionedabove select one of the organizations affiliated with the AmericanFederation of Labor to represent them, the, employees in said. groupshall constitute a separate bargaining unit. If a majority of theemployees in any one group, or in each of more than one group, selectthe United, all the employees in the group or groups which so desig-nate the United shall constitute a single bargaining unit.We shall direct that the employees eligible to vote in the electionswill b^, those who were employed by the Company during the pay-rollperiod immediately preceding the date of the Direction of Elections,including employees who did not work during such pay-roll periodbecause they were ill or on vacation, and employees who were then orhave since been temporarily laid off, but excluding those who have-since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the representa-tion of employees of Armour & Company, Peoria, Illinois, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National Labor.Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Armour & Company,' Peoria, Illinois, elections by secret ballotshall be conducted as early as possible but not later than thirty (30).days from the date of this Direction of Elections under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations:1.Among all production and maintenance employees who wereemployed by the Company during the pay-roll period immediatelypreceding the date of this Direction, including livestock drivers, andincluding employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were then orhave since been temporarily laid off, but excluding foremen, assistantforemen, salesmen, teamsters, clerical and office employees, policemen ARMOUR & COMPANY343,or watchmen, box pullers, supervisory employees; steady-time check-ers, the firelneii, coal passers, engineers, brine men and laborers em-ployed in the motive-power department, and employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Local #566, Amalgamated Meat Cutters''and Butcher Workmen of North America, affiliated with the Ameri-can Federation of Labor, or by United Packinghouse Workers ofAmerica of Packinghouse Workers Organizing Committee, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining, or by neither ;2.Among the firemen, coal passers, and laborers in the motive-power department who were employed by the Company during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation, and employees who were; then,or have since been temporarily laid off, but excluding employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by International Brotherhood of Fire-men & Oilers, Local No. 8, affiliated with the American Federationof Labor, or by United Packinghouse Workers of America of Pack-inghouseWorkers Organizing Committee, affiliated with the Con-gress of Industrial Organizations, for the purposes of collective bar-gaining, or by neither;3.Among the engineers and brine men in the motive-power depart-ment who were employed by the Company during the pay-roll periodimmediately preceding the date of this Direction, including employ-ees who did not work during such pay-roll period because they wereillor on vacation, and employees who were then or have since beentemporarily laid off, but excluding employees who have since quitor been discharged for cause, to determine whether they wish to berepresented by International Brotherhood of Operating Engineers,Local No. 8, affiliated with the American Federation of Labor, or byUnited Packinghouse Workers of America of Packinghouse WorkersOrganizing Committee, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining, or byneither.MR. EDWIN S. SMITH, concurring :The record discloses that the Firemen & Oilers and the Engineershad been organized and had bargained with the Company approxi-mately a year before the advent of either the Amalgamated or theUnited.In view of this history of bargaining relations between theCompany and the Firemen & Oilers and the Engineers, I concur inthe decision to give the employees in these craft groups the oppor-247383-40-vol. 16-23 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDtunity to vote either to be represented as separate units or to mergetheir interests with their fellow employees in the industrial unit.10MR. WILLIAM M. LEISERSON, concurring in part and dissenting inpart :I agree that three separate ballots must be spread among : the engi-neers and brine men; the firemen, coal passers, and laborers; and the.production and maintenance employees. It is not necessary in thiscase, however, to postpone determination of the bargaining units untilthe results of the election are known.The facts developed by theinvestigation of the representation question require a finding that theemployees have organized themselves into three separate bargainingunits, each of which is appropriate for the purposes of the Act.10 See my concurringopinions inMatterof Locke Insulator CorporationandCongress ofIndustrial Organizations,13 N. L. R. B. 615, and,cases therein cited in.footnote i.